DETAILED ACTION
Claims 1-30 have been examined. Claims 1, 10, 18, and 25 are rejected. Claims 2-9, 11-17, 19-24, and 26-30 are objected to.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 10, 18, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 216/053026A1 to Papasakellariou et al. (hereinafter “Papa”) and US 2017/0013610 A1 to Lee et al. (hereinafter “Lee”).

As per claim 1, Papa discloses an apparatus for wireless communications at a user equipment (UE) (Papa paragraphs [89]-[92] and Figure 6 shows a user equipment, UE, that is considered to comprise an apparatus for wireless communications), comprising: a processor (Papa [046] processor); memory coupled with the processor (Papa [046] processor and memory); and instructions stored in the memory and executable by the processor to cause the apparatus (Papa [046] processor, memory and operating system) to: transmit, to a base station, a first message of a two-step random access procedure (Papa paragraph [91] and Figure 6 shows a user equipment, UE, initiating a four-step random access procedure by transmitting at step 620 on the Physical Random Access Channel, PRACH, a random access, RA, preamble that is considered a first message of the four-step random access procedure)), wherein an attribute or a content of the first message indicates a request for a second type of control signaling that comprises fewer bits than a first type of control signaling (Papa paragraph [91] and Figure 6 disclosing that the user equipment, UE, after having transmitted the random access, RA, preamble, receives at step 630 of Figure 6 a Random Access Response, RAR, that is considered a second message of the four-step random access procedure where the second message comprises a second type of control signaling; paragraph [7] disclosing that a base station, BS, transmits to a UE a Random Access Response, RAR, of a first type that is considered to comprise a first type of control signaling, in response to a detection of a first random access, RA, preamble from the UE and that the same base station, BS, transmits to the UE a Random Access Response, RAR, of a second type that is considered to comprise a second type of control signaling, in response to a detection of a second random access, RA, preamble from the UE. In particular the size of an Information Element, IE, of the RAR of the second type is smaller than the size of the IE of the RAR of the first type so that the RAR of the second type, that is considered to comprise a second type of control signaling, has fewer bits than the RAR of the first type, that is considered to comprise a first type of control signaling. Moreover the BS transmits a RAR of the second type in response to the reception, from the UE, of a second RA preamble so that the second RA preamble comprises an attribute indicating a request for a RAR of the second type)); receive a second message of the two-step random access procedure comprising the second type of control signaling based at least in part on the first message (Papa paragraph [91] and Figure 6 disclosing that the user equipment, UE, receives at step 630 of Figure 6 a Random Access Response, RAR, that is considered a second message of the four-step random access procedure; paragraph [7] disclosing that a base station, BS, transmits to a UE a Random Access Response, RAR, of a first type that is considered to comprise a first type of control signalling, in response to a detection of a first random access, RA, preamble from the UE and that the same base station, BS, transmits to the UE a Random Access Response, RAR, of a second type that is considered to comprise a second type of control signalling, in response to a detection of a second random access, RA, preamble from the UE so that the UE receives the RAR of second type comprising the second type of control signaling after having transmitted a second RA preamble that is considered a first message)); and communicate with the base station on resources based at least in part on the second message (Papa [068] In some wireless networks, DL signals include data signals conveying information content, control signals conveying DL control information (DCI), and reference signals (RS) which are also known as pilot signals. The eNB 102 transmits data information through respective physical DL shared channels (PDSCHs). The eNB 102 transmits DCI through respective physical DL control channels (PDCCHs). The eNB 102 can also transmit a physical Hybrid-ARQ indicator channel (PRICH) conveying positive acknowledgements (ACKs) or negative acknowledgements (NACKs) corresponding to hybrid automatic repeat request (HARQ) processes to UEs regarding respective previous data transport block (TB) transmissions from the UEs. The eNB 102 can transmit one or more of multiple types of RS including a DE-common RS (CRS), a channel state information RS (CSI-RS), and a demodulation RS (DMRS) - see also REF 1. The eNB 102 transmits a CRS over a DL system BW and the CRS can be used by UEs to demodulate data or control signals or to perform measurements. To reduce CRS overhead, eNB I 02 can transmit a CSI-RS with a smaller density in the time and/ or frequency domain than a CRS. UE 114 can determine CSI-RS transmission parameters through higher layer signaling from eNB 102. DMRS is transmitted only in the BW of a respective PDSCH or PDCCH and UE 114 can use the DMRS to demodulate information in the PDSCH or the PDCCH.).
Papa may not explicitly disclose, but Lee, which is in the same field of endeavor, discloses using a two step RACH procedure for accessing a network (Lee [0333] As described above, when performing the RACH procedure of 2 steps,). The purpose of Lee is a method for transmitting uplink data by a user equipment to a base station and an apparatus for supporting the same (Lee [0001]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Papa with Lee, to enable more efficient one-to-many data delivery for audio-video conferencing, for transmitting uplink data by a user equipment to a base station (Lee [0001]).
As per claim 10, Papa discloses an apparatus for wireless communications at a user equipment (UE) (Papa paragraphs [89]-[92] and Figure 6 shows a user equipment, UE, that is considered to comprise an apparatus for wireless communications), comprising: a processor (Papa [046] processor); memory coupled with the processor (Papa [046] processor and memory); and instructions stored in the memory and executable by the processor to cause the apparatus to (Papa [046] processor, memory and operating system): transmit, to a base station, a first message of a four-step random access procedure (Papa paragraph [91] and Figure 6 shows a user equipment, UE, initiating a four-step random access procedure by transmitting at step 620 on the Physical Random Access Channel, PRACH, a random access, RA, preamble that is considered a first message of the four-step random access procedure)), wherein an attribute of the first message indicates a request for a second type of control signaling that comprises fewer bits than a first type of control signaling (Papa paragraph [91] and Figure 6 disclosing that the user equipment, UE, after having transmitted the random access, RA, preamble, receives at step 630 of Figure 6 a Random Access Response, RAR, that is considered a second message of the four-step random access procedure where the second message comprises a second type of control signaling; paragraph [7] disclosing that a base station, BS, transmits to a UE a Random Access Response, RAR, of a first type that is considered to comprise a first type of control signaling, in response to a detection of a first random access, RA, preamble from the UE and that the same base station, BS, transmits to the UE a Random Access Response, RAR, of a second type that is considered to comprise a second type of control signaling, in response to a detection of a second random access, RA, preamble from the UE. In particular the size of an Information Element, IE, of the RAR of the second type is smaller than the size of the IE of the RAR of the first type so that the RAR of the second type, that is considered to comprise a second type of control signaling, has fewer bits than the RAR of the first type, that is considered to comprise a first type of control signaling. Moreover the BS transmits a RAR of the second type in response to the reception, from the UE, of a second RA preamble so that the second RA preamble comprises an attribute indicating a request for a RAR of the second type)); receive a second message of the four-step random access procedure comprising the second type of control signaling based at least in part on the first message (Papa paragraph [91] and Figure 6 disclosing that the user equipment, UE, receives at step 630 of Figure 6 a Random Access Response, RAR, that is considered a second message of the four-step random access procedure; paragraph [7] disclosing that a base station, BS, transmits to a UE a Random Access Response, RAR, of a first type that is considered to comprise a first type of control signalling, in response to a detection of a first random access, RA, preamble from the UE and that the same base station, BS, transmits to the UE a Random Access Response, RAR, of a second type that is considered to comprise a second type of control signalling, in response to a detection of a second random access, RA, preamble from the UE so that the UE receives the RAR of second type comprising the second type of control signaling after having transmitted a second RA preamble that is considered a first message)); and communicate with the base station on resources scheduled by the second message on a downlink shared channel (Papa [068] In some wireless networks, DL signals include data signals conveying information content, control signals conveying DL control information (DCI), and reference signals (RS) which are also known as pilot signals. The eNB 102 transmits data information through respective physical DL shared channels (PDSCHs). The eNB 102 transmits DCI through respective physical DL control channels (PDCCHs). The eNB 102 can also transmit a physical Hybrid-ARQ indicator channel (PRICH) conveying positive acknowledgements (ACKs) or negative acknowledgements (NACKs) corresponding to hybrid automatic repeat request (HARQ) processes to UEs regarding respective previous data transport block (TB) transmissions from the UEs. The eNB 102 can transmit one or more of multiple types of RS including a DE-common RS (CRS), a channel state information RS (CSI-RS), and a demodulation RS (DMRS) - see also REF 1. The eNB 102 transmits a CRS over a DL system BW and the CRS can be used by UEs to demodulate data or control signals or to perform measurements. To reduce CRS overhead, eNB I 02 can transmit a CSI-RS with a smaller density in the time and/ or frequency domain than a CRS. UE 114 can determine CSI-RS transmission parameters through higher layer signaling from eNB 102. DMRS is transmitted only in the BW of a respective PDSCH or PDCCH and UE 114 can use the DMRS to demodulate information in the PDSCH or the PDCCH.).
Papa may not explicitly disclose, but Lee, which is in the same field of endeavor, discloses using a four step RACH procedure for accessing a network ([0262] As described above, the UE in a state before being connected with network should perform 4 steps of the random access procedure in order to be allocated with UL resources required to transmit the RRC/NAS request message for transmitting its information,). The purpose of Lee is a method for transmitting uplink data by a user equipment to a base station and an apparatus for supporting the same (Lee [0001]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Papa with Lee, to enable more efficient one-to-many data delivery for audio-video conferencing, for transmitting uplink data by a user equipment to a base station (Lee [0001]).
As per claim 18, Papa discloses a method for wireless communications at a base station (Papa paragraphs [89]-[92] and Figure 6 shows a eNB, that is considered to comprise an apparatus for wireless communications), comprising: receiving, from a user equipment (UE), a first message of a two-step random access procedure (Papa paragraph [91] and Figure 6 shows a user equipment, UE, initiating a four-step random access procedure by transmitting at step 620 on the Physical Random Access Channel, PRACH, a random access, RA, preamble that is considered a first message of the four-step random access procedure)), wherein an attribute or a content of the first message indicates a request for a second type of control signaling that comprises fewer bits than a first type of control signaling (Papa paragraph [91] and Figure 6 disclosing that the user equipment, UE, after having transmitted the random access, RA, preamble, receives at step 630 of Figure 6 a Random Access Response, RAR, that is considered a second message of the four-step random access procedure where the second message comprises a second type of control signaling; paragraph [7] disclosing that a base station, BS, transmits to a UE a Random Access Response, RAR, of a first type that is considered to comprise a first type of control signaling, in response to a detection of a first random access, RA, preamble from the UE and that the same base station, BS, transmits to the UE a Random Access Response, RAR, of a second type that is considered to comprise a second type of control signaling, in response to a detection of a second random access, RA, preamble from the UE. In particular the size of an Information Element, IE, of the RAR of the second type is smaller than the size of the IE of the RAR of the first type so that the RAR of the second type, that is considered to comprise a second type of control signaling, has fewer bits than the RAR of the first type, that is considered to comprise a first type of control signaling. Moreover the BS transmits a RAR of the second type in response to the reception, from the UE, of a second RA preamble so that the second RA preamble comprises an attribute indicating a request for a RAR of the second type)); transmitting a second message of the two-step random access procedure comprising the second type of control signaling based at least in part on the first message (Papa paragraph [91] and Figure 6 disclosing that the user equipment, UE, receives at step 630 of Figure 6 a Random Access Response, RAR, that is considered a second message of the four-step random access procedure; paragraph [7] disclosing that a base station, BS, transmits to a UE a Random Access Response, RAR, of a first type that is considered to comprise a first type of control signalling, in response to a detection of a first random access, RA, preamble from the UE and that the same base station, BS, transmits to the UE a Random Access Response, RAR, of a second type that is considered to comprise a second type of control signalling, in response to a detection of a second random access, RA, preamble from the UE so that the UE receives the RAR of second type comprising the second type of control signaling after having transmitted a second RA preamble that is considered a first message)), wherein the second type of control signaling schedules the UE with resources for a downlink shared channel (Papa [068] In some wireless networks, DL signals include data signals conveying information content, control signals conveying DL control information (DCI), and reference signals (RS) which are also known as pilot signals. The eNB 102 transmits data information through respective physical DL shared channels (PDSCHs). The eNB 102 transmits DCI through respective physical DL control channels (PDCCHs). The eNB 102 can also transmit a physical Hybrid-ARQ indicator channel (PRICH) conveying positive acknowledgements (ACKs) or negative acknowledgements (NACKs) corresponding to hybrid automatic repeat request (HARQ) processes to UEs regarding respective previous data transport block (TB) transmissions from the UEs. The eNB 102 can transmit one or more of multiple types of RS including a DE-common RS (CRS), a channel state information RS (CSI-RS), and a demodulation RS (DMRS) - see also REF 1. The eNB 102 transmits a CRS over a DL system BW and the CRS can be used by UEs to demodulate data or control signals or to perform measurements. To reduce CRS overhead, eNB I 02 can transmit a CSI-RS with a smaller density in the time and/ or frequency domain than a CRS. UE 114 can determine CSI-RS transmission parameters through higher layer signaling from eNB 102. DMRS is transmitted only in the BW of a respective PDSCH or PDCCH and UE 114 can use the DMRS to demodulate information in the PDSCH or the PDCCH.); and communicating with the UE on the resources that are scheduled by the second message on the downlink shared channel (Papa [068] In some wireless networks, DL signals include data signals conveying information content, control signals conveying DL control information (DCI), and reference signals (RS) which are also known as pilot signals. The eNB 102 transmits data information through respective physical DL shared channels (PDSCHs). The eNB 102 transmits DCI through respective physical DL control channels (PDCCHs). The eNB 102 can also transmit a physical Hybrid-ARQ indicator channel (PRICH) conveying positive acknowledgements (ACKs) or negative acknowledgements (NACKs) corresponding to hybrid automatic repeat request (HARQ) processes to UEs regarding respective previous data transport block (TB) transmissions from the UEs. The eNB 102 can transmit one or more of multiple types of RS including a DE-common RS (CRS), a channel state information RS (CSI-RS), and a demodulation RS (DMRS) - see also REF 1. The eNB 102 transmits a CRS over a DL system BW and the CRS can be used by UEs to demodulate data or control signals or to perform measurements. To reduce CRS overhead, eNB I 02 can transmit a CSI-RS with a smaller density in the time and/ or frequency domain than a CRS. UE 114 can determine CSI-RS transmission parameters through higher layer signaling from eNB 102. DMRS is transmitted only in the BW of a respective PDSCH or PDCCH and UE 114 can use the DMRS to demodulate information in the PDSCH or the PDCCH.).
Papa may not explicitly disclose, but Lee, which is in the same field of endeavor, discloses using a two step RACH procedure for accessing a network (Lee [0333] As described above, when performing the RACH procedure of 2 steps,). The purpose of Lee is a method for transmitting uplink data by a user equipment to a base station and an apparatus for supporting the same (Lee [0001]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Papa with Lee, to enable more efficient one-to-many data delivery for audio-video conferencing, for transmitting uplink data by a user equipment to a base station (Lee [0001]).
As per claim 25, Pap discloses a method for wireless communications at a base station (Papa paragraphs [89]-[92] and Figure 6 shows a eNB, that is considered to comprise an apparatus for wireless communications), comprising: receiving, from a user equipment (UE), a first message of a four-step random access procedure (Papa paragraph [91] and Figure 6 shows a user equipment, UE, initiating a four-step random access procedure by transmitting at step 620 on the Physical Random Access Channel, PRACH, a random access, RA, preamble that is considered a first message of the four-step random access procedure)), wherein an attribute of the first message indicates a request for a second type of control signaling that comprises fewer bits than a first type of control signaling (Papa paragraph [91] and Figure 6 disclosing that the user equipment, UE, after having transmitted the random access, RA, preamble, receives at step 630 of Figure 6 a Random Access Response, RAR, that is considered a second message of the four-step random access procedure where the second message comprises a second type of control signaling; paragraph [7] disclosing that a base station, BS, transmits to a UE a Random Access Response, RAR, of a first type that is considered to comprise a first type of control signaling, in response to a detection of a first random access, RA, preamble from the UE and that the same base station, BS, transmits to the UE a Random Access Response, RAR, of a second type that is considered to comprise a second type of control signaling, in response to a detection of a second random access, RA, preamble from the UE. In particular the size of an Information Element, IE, of the RAR of the second type is smaller than the size of the IE of the RAR of the first type so that the RAR of the second type, that is considered to comprise a second type of control signaling, has fewer bits than the RAR of the first type, that is considered to comprise a first type of control signaling. Moreover the BS transmits a RAR of the second type in response to the reception, from the UE, of a second RA preamble so that the second RA preamble comprises an attribute indicating a request for a RAR of the second type)); transmitting a second message of the four-step random access procedure comprising the second type of control signaling based at least in part on the first message (Papa paragraph [91] and Figure 6 disclosing that the user equipment, UE, receives at step 630 of Figure 6 a Random Access Response, RAR, that is considered a second message of the four-step random access procedure; paragraph [7] disclosing that a base station, BS, transmits to a UE a Random Access Response, RAR, of a first type that is considered to comprise a first type of control signalling, in response to a detection of a first random access, RA, preamble from the UE and that the same base station, BS, transmits to the UE a Random Access Response, RAR, of a second type that is considered to comprise a second type of control signalling, in response to a detection of a second random access, RA, preamble from the UE so that the UE receives the RAR of second type comprising the second type of control signaling after having transmitted a second RA preamble that is considered a first message)), wherein the second type of control signaling schedules the UE with resources for a downlink shared channel (Papa [068] In some wireless networks, DL signals include data signals conveying information content, control signals conveying DL control information (DCI), and reference signals (RS) which are also known as pilot signals. The eNB 102 transmits data information through respective physical DL shared channels (PDSCHs). The eNB 102 transmits DCI through respective physical DL control channels (PDCCHs). The eNB 102 can also transmit a physical Hybrid-ARQ indicator channel (PRICH) conveying positive acknowledgements (ACKs) or negative acknowledgements (NACKs) corresponding to hybrid automatic repeat request (HARQ) processes to UEs regarding respective previous data transport block (TB) transmissions from the UEs. The eNB 102 can transmit one or more of multiple types of RS including a DE-common RS (CRS), a channel state information RS (CSI-RS), and a demodulation RS (DMRS) - see also REF 1. The eNB 102 transmits a CRS over a DL system BW and the CRS can be used by UEs to demodulate data or control signals or to perform measurements. To reduce CRS overhead, eNB I 02 can transmit a CSI-RS with a smaller density in the time and/ or frequency domain than a CRS. UE 114 can determine CSI-RS transmission parameters through higher layer signaling from eNB 102. DMRS is transmitted only in the BW of a respective PDSCH or PDCCH and UE 114 can use the DMRS to demodulate information in the PDSCH or the PDCCH.); and communicating with the UE on the resources that are scheduled by the second message on the downlink shared channel (Papa [068] In some wireless networks, DL signals include data signals conveying information content, control signals conveying DL control information (DCI), and reference signals (RS) which are also known as pilot signals. The eNB 102 transmits data information through respective physical DL shared channels (PDSCHs). The eNB 102 transmits DCI through respective physical DL control channels (PDCCHs). The eNB 102 can also transmit a physical Hybrid-ARQ indicator channel (PRICH) conveying positive acknowledgements (ACKs) or negative acknowledgements (NACKs) corresponding to hybrid automatic repeat request (HARQ) processes to UEs regarding respective previous data transport block (TB) transmissions from the UEs. The eNB 102 can transmit one or more of multiple types of RS including a DE-common RS (CRS), a channel state information RS (CSI-RS), and a demodulation RS (DMRS) - see also REF 1. The eNB 102 transmits a CRS over a DL system BW and the CRS can be used by UEs to demodulate data or control signals or to perform measurements. To reduce CRS overhead, eNB I 02 can transmit a CSI-RS with a smaller density in the time and/ or frequency domain than a CRS. UE 114 can determine CSI-RS transmission parameters through higher layer signaling from eNB 102. DMRS is transmitted only in the BW of a respective PDSCH or PDCCH and UE 114 can use the DMRS to demodulate information in the PDSCH or the PDCCH.).
Papa may not explicitly disclose, but Lee, which is in the same field of endeavor, discloses using a four step RACH procedure for accessing a network ([0262] As described above, the UE in a state before being connected with network should perform 4 steps of the random access procedure in order to be allocated with UL resources required to transmit the RRC/NAS request message for transmitting its information,). The purpose of Lee is a method for transmitting uplink data by a user equipment to a base station and an apparatus for supporting the same (Lee [0001]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Papa with Lee, to enable more efficient one-to-many data delivery for audio-video conferencing, for transmitting uplink data by a user equipment to a base station (Lee [0001]).

Allowable Subject Matter
Claims 2-9, 11-17, 19-24, and 26-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/            Examiner, Art Unit 2476